Exhibit 10.3

 

Registration Rights Agreement

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 16, 2011 by and between RLJ LODGING TRUST, a Maryland real estate
investment trust (the “Company”), and the holders listed on Schedule I hereto
(each an “Initial Holder” and, collectively, the “Initial Holders”).

 

WHEREAS, the Company intends to engage in various related transactions
(collectively, the “IPO Transactions”) pursuant to which, among other things,
the Company will effect an initial public offering of common shares of
beneficial interest, par value $0.01 per share (the “Common Shares”);

 

WHEREAS, in connection with the IPO Transactions, the Company intends to engage
in certain consolidation transactions (the “Consolidation Transactions”)
pursuant to which, among other things, the Initial Holders will contribute
substantially all of the assets and liabilities of RLJ Development, LLC (“RLJ
Development”) to RLJ Lodging Trust, L.P., a Delaware limited partnership (the
“Operating Partnership”), in exchange for an aggregate of 894,000 Class A
limited partner units in the Operating Partnership (such units, the “OP Units”)
to be issued by the Operating Partnership on the closing date of the
Consolidation Transactions, as set forth on Schedule I hereto; and

 

WHEREAS, pursuant to the terms of Section 8.6 and the other related provisions
of the Amended and Restated Agreement of Limited Partnership of the Operating
Partnership (such agreement, as amended from time to time, the “Partnership
Agreement”), commencing on the first anniversary of the date of issuance, and
subject to the various limitations contained in the Partnership Agreement and
other instruments being delivered in connection with the Consolidation
Transactions, the Initial Holders will be entitled to redeem their OP Units for
cash or, at the Company’s election, Common Shares;

 

WHEREAS, the Company has agreed to grant to the Initial Holders (and their
permitted assignees and transferees) the registration rights described in this
Agreement (the “Registration Rights”).

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

The following capitalized terms used herein have the following meanings:

 

“Agreement” is defined in the preamble hereto.

 

“Blackout Period” is defined in Section 2.2(f) hereof.

 

“Business Day” any Monday, Tuesday, Wednesday, Thursday or Friday other than a
day on which banks and other financial institutions are authorized or required
to be closed for business in the State of New York.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Shares” is defined in the recitals hereto.

 

“Company” is defined in the preamble hereto.

 

1

--------------------------------------------------------------------------------


 

“Consolidation Transactions” is defined in the recitals hereto.

 

“Demand Registration” is defined in Section 2.2(a) hereof

 

“Demand Registration Notice” is defined in Section 2.2(a) hereof.

 

“Demand Registration Statement” is defined in Section 2.2(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fund Partner Registration Rights Agreement” is defined in Section 2.2(e)
hereof.

 

“Fund Partner Underwritten Offering” is defined in section 2.2(e) hereof.

 

“Holder” means (a) any Initial Holder who is the record or beneficial owner of
any Registrable Security or (b) any assignee or transferee of such Initial
Holder (including as a result of any assignment or transfers in connection with
the foreclosure on any loans secured by the Registrable Securities).

 

“Initial Holder” is defined in the preamble hereto.

 

“IPO Closing Date” means the closing date of the Company’s initial public
offering.

 

“IPO Transactions” is defined in the recitals hereto.

 

“Issuer Registration Statement” is defined in Section 2.1 hereof.

 

“Maximum Threshold” is defined in section 2.2(e) hereof.

 

“OP Units” is defined in the recitals hereto.

 

“Operating Partnership” is defined in the recitals hereto.

 

“Outside Date” means September 30, 2011.

 

“Partnership Agreement” is defined in the recitals hereto.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Prospectus” means the prospectus or prospectuses included in any Issuer
Registration Statement and any Demand Registration Statement or other
registration statement contemplated by Section 2.1 and Section 2.2(a) including
any documents incorporated therein by reference.

 

“Redemption Shares” means the Common Shares issued to Holders upon redemption of
OP Units held by such Holders.

 

“Registrable Securities” means the Redemption Shares and any Common Shares
issued to a Holder with respect to the Redemption Shares by way of share
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise

 

2

--------------------------------------------------------------------------------


 

and any Common Shares or voting common shares issuable upon conversion, exercise
or exchange thereof.

 

“Registration Rights” is defined in the recitals hereto.

 

“Registration Statement” means an Issuer Registration Statement and related
prospectus (including any preliminary prospectus) and a Demand Registration
Statement and related prospectus (including any preliminary prospectus),
whichever is utilized by the Company to satisfy a Holder’s Registration Rights
under this Agreement, including, in each case, any documents incorporated
therein by reference.

 

“RLJ Development” is defined in the recitals hereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Suspension Event” is defined in Section 2.3(a) hereof.

 

SECTION 2.                            REGISTRATION RIGHTS

 

2.1                                         Issuer Registration Statement.

 

Subject to Section 2.3 hereof, the Company shall use commercially reasonable
efforts to cause to be filed, during the period beginning fifteen (15) days
prior to the date the Holders are first permitted to redeem their OP Units
pursuant to the Partnership Agreement, and ending fifteen (15) days thereafter,
with the Commission a registration statement and related prospectus (the “Issuer
Registration Statement”) that comply as to form in all material respects with
applicable Commission rules providing for the registration of the Registrable
Securities that may be issued to such Holders upon redemption of OP Units held
by such Holders.  The Company agrees (subject to Section 2.3 hereof) to use
commercially reasonable efforts to cause the Issuer Registration Statement, if
filed, to be declared effective by the Commission as soon as practicable after
the filing thereof.

 

Subject to Section 2.3 hereof, the Company agrees to use commercially reasonable
efforts to keep any Issuer Registration Statement continuously effective
(including the preparation and filing of any amendments and supplements
necessary for that purpose) until the date on which no such Holder owns any OP
Units.  In the event that the Registrable Securities are issued to any Holder by
the Company pursuant to an Issuer Registration Statement, the Company shall be
deemed to have satisfied all of its registration obligations under this
Agreement in respect of such Registrable Securities.

 

2.2         Demand Registration Rights.

 

(a)                                  Demand Registration.  Subject to Sections
2.2(d) and 2.3 hereof, at any time after the date that is 365 days after the IPO
Closing Date, each Holder may deliver to the Company a written notice (a “Demand
Registration Notice”) informing the Company of such Holder’s desire to have some
or all of its Registrable Securities registered for resale and specifying the
number of Registrable Securities to be registered by the Company (“Demand
Registration”).  Upon receipt of a Demand Registration Notice from a Holder
requesting registration of the lesser of (i) two hundred thousand (200,000)
Registrable Securities or (ii) all of such Holder’s Registrable Securities, if
the Company has not already caused such Registrable Securities to be included as
part of an existing shelf registration statement and related prospectus that the
Company then has on file with, and which has been declared effective by, the
Commission and which remains in effect and not subject to any stop order,
injunction or other order or

 

3

--------------------------------------------------------------------------------


 

requirement of the Commission (in which event the Company shall be deemed to
have satisfied its registration obligation under this Section 2.2 with respect
to such Registrable Securities), then the Company shall cause to be filed with
the Commission as soon as reasonably practicable after receiving the Demand
Registration Notice, but in no event more than sixty (60) days following receipt
of such notice, a new registration statement and related prospectus covering the
resale of the Registrable Securities on a delayed or continuous basis (any such
registration statement used to satisfy the Company’s obligations under this
Section 2.2, the “Demand Registration Statement”), which complies as to form in
all material respects with applicable Commission rules providing for the sale by
such Holder or group of Holders of such Registrable Securities.  The Company
agrees (subject to Section 2.3 hereof) to use commercially reasonable efforts to
cause the Demand Registration Statement to be declared effective by the
Commission as soon as practicable.

 

Subject to Section 2.3 hereof, the Company agrees to use commercially reasonable
efforts to keep any Demand Registration Statement continuously effective
(including the preparation and filing of any amendments and supplements
necessary for that purpose) until the earlier of (i) the date that is two (2)
years after the date of effectiveness of such Demand Registration Statement,
(ii) the date on which all of the Registrable Securities covered by such Demand
Registration Statement are eligible for sale without registration pursuant to
Rule 144 (or any successor provision) under the Securities Act without volume
limitations or other restrictions on transfer thereunder, or (iii) the date on
which the Holder or Holders consummate the sale of all of the Registrable
Securities registered under such Demand Registration Statement.

 

Notwithstanding the foregoing, the Company may at any time (including, without
limitation, prior to or after receiving a Demand Registration Notice from a
Holder), in its sole discretion, include all additional Registrable Securities
then outstanding or any portion thereof in any registration statement, including
by virtue of adding such Registrable Securities as additional securities to an
Issuer Registration Statement, a Demand Registration Statement or an existing
shelf registration statement pursuant to Rule 462(b) under the Securities Act
(in which event the Company shall be deemed to have satisfied its registration
obligation under this Section 2.2(a) with respect to the Registrable Securities
so included, so long as such registration statement remains effective and not
the subject of any stop order, injunction or other order of the Commission).

 

(b)                                 Notice to Holders.  Upon receipt of a valid
Demand Registration Notice, the Company shall give written notice of the
proposed filing of the Demand Registration Statement to all other Holders as
soon as practicable, and each Holder who wishes to participate in such Demand
Registration Statement shall notify the Company in writing within ten (10)
Business Days after the receipt by the Holder of the notice from the Company,
and shall specify in such notice the number of Registrable Securities to be
included in the Demand Registration Statement.

 

(c)                                  Offers and Sales.  All offers and sales of
Registrable Securities covered by a Demand Registration Statement by the Holder
thereof shall be completed within the period during which such Demand
Registration Statement remains effective and not the subject of any stop order,
injunction or other order of the Commission.  Upon notice that such Demand
Registration Statement is no longer effective, no Holder will offer or sell the
Registrable Securities covered by such Demand Registration Statement.  If
directed in writing by the Company, each Holder will return all undistributed
copies of the related Prospectus in such Holder’s possession upon the expiration
of such period.

 

(d)                                 Limitations on Demand Registration Rights. 
During any period when the Company is not eligible to file a registration
statement on Form S-3, each Holder and its permitted assignees collectively
shall be entitled to five (5) exercises of the Registration Rights under Section
2.2(a); provided, that during any period when the Company is eligible to file a
registration statement on Form S-

 

4

--------------------------------------------------------------------------------


 

3, each Holder and its permitted assignees shall have no limitation on the
number of exercises of the Demand Registration Rights under Section 2.2(a);
provided, however, that the Holders, collectively and as a group, shall not be
permitted under any circumstances to exercise the Demand Registration Rights
under Section 2.2(a) more than once in any consecutive six (6) month period and
the Company shall not be obligated to effect any Demand Registration Statement
within six (6) months after the effective date of a previous Demand Registration
Statement.  Notwithstanding the foregoing, if a Registration Statement has not
been declared effective by the Commission within one hundred twenty (120) days
after the original filing date or is suspended for more than ninety (90) days at
any one time, the Holders shall be deemed not to have exercised their Demand
Registration Rights under Section 2.2(a).  Each Holder’s Demand Registration
Rights granted pursuant to this Section 2.2(a) shall expire upon the date on
which all of such Holder’s Registrable Securities are eligible for sale without
registration pursuant to Rule 144 (or any successor provision) under the
Securities Act without volume limitations or other restrictions on transfer
thereunder, including, without limitation, paragraphs (c), (e), (f) and (h) of
Rule 144.  The Demand Registration Rights granted pursuant to this Section
2.2(a) may not be exercised by any Holder in connection with any underwritten
public offering by the Company without the prior written consent of the Company.

 

(e)                                  Fund Partner Underwritten Public Offering.

 

To the extent that the Company undertakes to effect an underwritten public
offering of securities for the account of other security holders of the Company
in satisfaction of the Company’s obligations under that certain Registration
Rights Agreement, dated [•], 2011, by and among the Company and the holders
listed on Schedule I thereto (the “Fund Partner Registration Rights Agreement”),
the Company shall (i) give written notice of such proposed underwritten public
offering (a “Fund Partner Underwritten Offering”) to all Holders as soon as
practicable but in no event less than ten (10) business days prior to the
anticipated filing date of the registration statement, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
underwriter(s), if any, of the offering and (ii) offer to the Holders in such
notice the opportunity to participate in such offering and to sell such number
of Registrable Securities as such Holder may request in writing within five (5)
business days following receipt of such notice. If at any time after giving
written notice of the proposed offering and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company may,
at its election, give written notice of such determination to each Holder and
shall be relieved of its obligations pursuant to this Section 2.2(e). The
Company shall use its reasonable best efforts to cause the managing
underwriter(s) of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Fund Partner Underwritten Offering on
the same terms and conditions as are applicable to the other security holders of
the Company included therein and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All Holders proposing to distribute their securities through a Fund
Partner Underwritten Offering that involves an underwriter(s) shall (i) enter
into an underwriting agreement in reasonable and customary form with the
underwriter(s) selected by the Company for such Fund Partner Underwritten
Offering and (ii) complete and execute all lock-up agreements, questionnaires,
powers-of-attorney, indemnities, opinions and other documents reasonably
required under the terms of such underwriting agreement.

 

(i)                                     If the underwriter(s) for a Fund Partner
Underwritten Offering advises the Company and the Holders that in their opinion
the aggregate dollar amount or number of Common Shares as to which registration
has been demanded pursuant to the Fund Partner Registration Rights Agreement and
the Registrable Securities as to which registration has been requested under
this Section 2.2(e), if any, exceeds the maximum dollar amount or maximum number
of securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering

 

5

--------------------------------------------------------------------------------


 

(such maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Threshold”), then the Company shall be permitted to exclude from any
such registration the dollar amount or number of Registrable Securities as to
which registration has been requested under this Section 2.2(e) that exceed the
Maximum Threshold, on a pro rata basis.

 

(ii)                                  Any Holder may elect to withdraw such
Holder’s request for inclusion of Registrable Securities in any Fund Partner
Underwritten Offering by giving written notice to the Company of such request to
withdraw prior to the effectiveness of the registration statement.

 

(f)                                    Black-Out Period.  Each Holder hereby
agrees that it shall not, to the extent requested by the Company or an
underwriter of securities of the Company, directly or indirectly sell, offer to
sell (including without limitation any short sale), grant any option or
otherwise transfer or dispose of any Registrable Securities (other than to
donees or affiliates of such Holder who agree to be similarly bound) within
seven (7) days prior to and for up to sixty (60) days, in the event of any
subsequent offering, following the effective date of a registration statement of
the Company filed under the Securities Act or the date of an underwriting
agreement with respect to an underwritten public offering of the Company’s
securities (the “Black-Out Period”); provided, however, that:

 

(i)                                     with respect to the Black-Out Period,
such agreement shall not be applicable to the Registrable Securities to be sold
on such Holder’s behalf to the public in an underwritten offering pursuant to
such registration statement;

 

(ii)                                  all executive officers and trustees of the
Company then holding Common Shares shall enter into similar agreements;

 

(iii)                               the Company shall use commercially
reasonable efforts to obtain similar agreements from each 10% or greater
shareholder of the Company;

 

(iv)                              such Holder shall be allowed any concession or
proportionate release allowed to any officer, trustee or other 10% or greater
shareholder of the Company that entered into similar agreements; and

 

(v)                                 no Holder shall be subject to more than two
(2) Black-Out Periods in any one (1) calendar year.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 2.2(e) and to impose stop transfer
instructions with respect to the Registrable Securities and such other Common
Shares of any Holder (and the Common Shares or securities of every other Person
subject to the foregoing restriction) until the end of such period.

 

2.3                                 Suspension of Offering.

 

(a)                                  Notwithstanding Sections 2.1 and 2.2
hereof, the Company shall be entitled to postpone the filing of a Registration
Statement, and from time to time to require Holders not to sell under a
Registration Statement or to suspend the effectiveness thereof, if (i) the
Company is actively pursuing an underwritten primary offering of equity
securities of the Company, or (ii) the negotiation or consummation of a
transaction by the Company or its subsidiaries is pending or an event has
occurred, which negotiation, consummation or event would require additional
disclosure by the Company in the Registration Statement of material information
which the Company has a bona fide business purpose for keeping confidential and
the non-disclosure of which in the Registration Statement would be expected, in

 

6

--------------------------------------------------------------------------------


 

the Company’s reasonable determination, to cause the Registration Statement to
fail to comply with applicable disclosure requirements (each such circumstance a
“Suspension Event”); provided, however, that the Company may not delay, suspend
or withdraw such Registration Statement for more than ninety (90) days at any
one time, or more than twice in any twelve (12) month period.  Upon receipt of
any written notice from the Company of the happening of any Suspension Event
during the period the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related Prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the Prospectus) not
misleading, each Holder agrees that (x) it will immediately discontinue offers
and sales of the Registrable Securities under such Registration Statement until
the Holder receives copies of a supplemental or amended Prospectus (which the
Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (y) it will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law or subpoena.  If so directed by the
Company, each Holder will deliver to the Company all copies of the Prospectus
covering the Registrable Securities current at the time of receipt of such
notice, other than permanent file copies then in the possession of such Holder’s
counsel.

 

(b)                                 If all reports required to be filed by the
Company pursuant to the Exchange Act have not been filed by the required date
taking into account any permissible extension, upon written notice thereof by
the Company to the Holders, the rights of the Holders to offer, sell or
distribute any Registrable Securities pursuant to any Registration Statement or
to require the Company take action with respect to the registration or sale of
any Registrable Securities pursuant to any Registration Statement shall be
suspended until the date on which the Company has filed such reports, and the
Company shall notify the Holders in writing as promptly as practicable when such
suspension is no longer required.

 

2.4                                 Qualification. The Company shall file such
documents as necessary to register or qualify the Registrable Securities to be
covered by a Registration Statement by the time such Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as any Holder may reasonably request in
writing, and shall use commercially reasonable efforts to keep each such
registration or qualification effective during the period such Registration
Statement is required to be kept effective pursuant to this Agreement or during
the period offers or sales are being made by the Holders, whichever is shorter,
and to do any and all other similar acts and things which may be reasonably
necessary or advisable to enable the Holders to consummate the disposition of
such Registrable Securities in each such jurisdiction; provided, however, that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Agreement, (ii) take any
action that would cause it to become subject to any taxation in any jurisdiction
where it would not otherwise be subject to such taxation or (iii) take any
action that would subject it to the general service of process in any
jurisdiction where it is not then so subject.

 

2.5                                 Additional Obligations of the Company. When
the Company is required to effect the registration of Registrable Securities
under the Securities Act pursuant to Sections 2.1 and 2.2 of this Agreement,
subject to Section 2.3 hereof, the Company shall:

 

(a)                                  prepare and file with the Commission such
amendments and supplements as to the Registration Statement and the Prospectus
used in connection therewith as may be necessary (i) to keep such Registration
Statement effective and (ii) to comply with the provisions of the Securities Act
with respect to the disposition of the Registrable Securities covered by such
Registration Statement, in each case for such time as is contemplated in
Sections 2.1 and 2.2;

 

7

--------------------------------------------------------------------------------


 

(b)                                 furnish, without charge, to the Holders such
number of copies of the Registration Statement, each amendment and supplement
thereto (in each case including all exhibits), and the Prospectus included in
such Registration Statement (including each preliminary Prospectus) in
conformity with the requirements of the Securities Act as the Holders may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by the Holders;

 

(c)                                  notify the Holders: (i) when the
Registration Statement, any pre-effective amendment, the Prospectus or any
prospectus supplement related thereto or post-effective amendment to the
Registration Statement has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threat of any
proceedings for that purpose, and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(d)                                 promptly use commercially reasonable efforts
to prevent the issuance of any order suspending the effectiveness of a
Registration Statement, and, if any such order suspending the effectiveness of a
Registration Statement is issued, shall promptly use commercially reasonable
efforts to obtain the withdrawal of such order at the earliest possible moment;

 

(e)                                  following receipt of a Demand Registration
Notice and thereafter until the sooner of completion, abandonment or termination
of the offering or sale contemplated thereby and the expiration of the period
during which the Company is required to maintain the effectiveness of the
related Registration Statement, promptly notify the Holders: (i) of the
existence of any fact of which the Company is aware or the happening of any
event which has resulted in (A) the Registration Statement, as then in effect,
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein not misleading or (B) the Prospectus included in such Registration
Statement containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any
statements therein, in the light of the circumstances under which they were
made, not misleading, and (ii) of the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate or
that there exist circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to any
event described in either of the clauses (i) or (ii) of this Section 2.4(e),
subject to Section 2.2 above, at the request of the Holders, the Company shall
prepare and, to the extent the exemption from the prospectus delivery
requirements in Rule 172 under the Securities Act is not available, furnish to
the Holders a reasonable number of copies of a supplement or post-effective
amendment to such Registration Statement or related Prospectus or file any other
required document so that (1) such Registration Statement shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
(2) as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such Prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

(f)                                    use commercially reasonable efforts to
cause all such Registrable Securities to be listed on the national securities
exchange on which the Common Shares are then listed, if the listing of
Registrable Securities is then permitted under the rules of such national
securities exchange; and

 

(g)                                 if requested by any Holder participating in
the offering of Registrable Securities,

 

8

--------------------------------------------------------------------------------


 

incorporate in a prospectus supplement or post-effective amendment such
information concerning the Holder or the intended method of distribution as the
Holder reasonably requests to be included therein and is reasonably necessary to
permit the sale of the Registrable Securities pursuant to the Registration
Statement, including, without limitation, information with respect to the number
of Registrable Securities being sold, the purchase price being paid therefor and
any other material terms of the offering of the Registrable Securities to be
sold in such offering; provided, however, that the Company shall not be
obligated to include in any such prospectus supplement or post-effective
amendment any requested information that is not required by the rules of the
Commission and is unreasonable in scope compared with the Company’s most recent
prospectus or prospectus supplement used in connection with a primary or
secondary offering of equity securities by the Company.

 

2.6                                 Obligations of the Holder.  In connection
with any Registration Statement utilized by the Company to satisfy the
Registration Rights pursuant to this Section 2, each Holder agrees to cooperate
with the Company in connection with the preparation of the Registration
Statement, and each Holder agrees that it will (i) respond within ten (10)
Business Days to any written request by the Company to provide or verify
information regarding the Holder or the Holder’s Registrable Securities
(including the proposed manner of sale) that may be required to be included in
such Registration Statement and related Prospectus pursuant to the rules and
regulations of the Commission, and (ii) provide in a timely manner information
regarding the proposed distribution by the Holder of the Registrable Securities
and such other information as may be requested by the Company from time to time
in connection with the preparation of and for inclusion in the Registration
Statement and related Prospectus.

 

SECTION 3.                            INDEMNIFICATION; CONTRIBUTION

 

3.1                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless each Holder and each Person, if any, who
controls any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and any of their partners, members, officers,
trustees, employees or representatives, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of the Company; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or

 

9

--------------------------------------------------------------------------------


 

body, commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto), or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to such
Holder by the Company, if such loss, liability, claim, damage, judgment or
expense would not have arisen had such delivery occurred.

 

3.2                                 Indemnification by Holder. Each Holder (and
each permitted assignee of such Holder, on a several basis) severally and not
jointly agrees to indemnify and hold harmless the Company, and each of its
trustees and officers (including each trustee and officer of the Company who
signed a Registration Statement), each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each other Holder as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities of such Holder were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Prospectus (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of such Holder; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under subparagraph
(i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto) or (B) any Holder’s failure to deliver
an amended or supplemental Prospectus furnished to the Holder by the

 

10

--------------------------------------------------------------------------------


 

Company, if such loss, liability, claim, damage or expense would not have arisen
had such delivery occurred.  Notwithstanding the provisions of this Section 3.2,
a Holder and any permitted assignee shall not be required to indemnify the
Company, its officers, trustees or control persons with respect to any amount in
excess of the amount of the net proceeds actually received by such Holder or
such permitted assignee, as the case may be, from sales of the Registrable
Securities of such Holder under the Registration Statement that is the subject
of the indemnification claim.

 

3.3                                 Conduct of Indemnification Proceedings.  An
indemnified party hereunder shall give reasonably prompt notice to the
indemnifying party of any action or proceeding commenced against it in respect
of which indemnity may be sought hereunder, but failure to so notify the
indemnifying party (i) shall not relieve the indemnifying party from any
liability which it may have under the indemnity agreement provided in Sections
3.1 or 3.2 above, unless and only to the extent it did not otherwise learn of
such action and the lack of notice by the indemnified party results in the
forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Sections 3.1 or 3.2 above.  If the indemnifying party so elects
within a reasonable time after receipt of such notice, the indemnifying party
may assume the defense of such action or proceeding at such indemnifying party’s
own expense with counsel chosen by the indemnifying party and approved by the
indemnified party, which approval shall not be unreasonably withheld; provided,
however, that the indemnifying party will not settle, compromise or consent to
the entry of any judgment with respect to any such action or proceeding without
the written consent of the indemnified party unless such settlement, compromise
or consent secures the unconditional release of the indemnified party of all
liability at no cost or expense to the indemnified party; and provided further,
that, if the indemnified party reasonably determines that a conflict of interest
exists where it is advisable for the indemnified party to be represented by
separate counsel or that, upon advice of counsel, there may be legal defenses
available to it which are different from or in addition to those available to
the indemnifying party, then the indemnifying party shall not be entitled to
assume such defense and the indemnified party shall be entitled to separate
counsel at the indemnifying party’s expense. If the indemnifying party is not
entitled to assume the defense of such action or proceeding as a result of the
second proviso to the preceding sentence, the indemnifying party’s counsel shall
be entitled to conduct the indemnifying party’s defense and counsel for the
indemnified party shall be entitled to conduct the defense of the indemnified
party, it being understood that both such counsel will cooperate with each other
to conduct the defense of such action or proceeding as efficiently as possible.
If the indemnifying party is not so entitled to assume the defense of such
action or does not assume such defense, after having received the notice
referred to in the first sentence of this paragraph, the indemnifying party will
pay the reasonable fees and expenses of counsel for the indemnified party. In
such event, however, the indemnifying party will not be liable for any
settlement effected without the written consent of the indemnifying party (which
consent will not be unreasonably withheld). If an indemnifying party is entitled
to assume, and assumes, the defense of such action or proceeding in accordance
with this paragraph, the indemnifying party shall not be liable for any fees and
expenses of counsel for the indemnified party incurred thereafter in connection
with such action or proceeding.

 

3.4                                 Contribution.

 

(a)                                  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Sections 3.1 and 3.2 above is for any reason held to be unenforceable by the
indemnified party although applicable in accordance with its terms, the Company
and the relevant Holder shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Company and the Holder, in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Holder on the other hand, in connection with the statements or omissions which
resulted in such losses,

 

11

--------------------------------------------------------------------------------


 

claims, damages, liabilities, or expenses.  The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

 

(b)                                 The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this Section
3.4, a Holder shall not be required to contribute any amount in excess of the
amount of the net proceeds actually received by such Holder from sales of the
Registrable Securities of such Holder under the Registration Statement that is
the subject of the indemnification claim.

 

(c)                                  Notwithstanding the foregoing, no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section
3.4, each Person, if any, who controls a Holder within the meaning of Section 15
of the Securities Act shall have the same rights to contribution as the Holder,
and each trustee of the Company, each officer of the Company who signed a
Registration Statement and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act shall have the same rights to
contribution as the Company.

 

SECTION 4.                            EXPENSES

 

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) Commission,
stock exchange and FINRA registration and filing fees, (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement), (iii) all
printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent public accountants and
any other accounting fees, charges and expenses incurred by the Company
(including, without limitation, any expenses arising from any “comfort” letters
or any special audits incident to or required by any registration or
qualification).  Each Holder shall be responsible for the payment of any
brokerage and sales commissions, fees and disbursements of such Holder’s
counsel, accountants and other advisors, and any transfer taxes relating to the
sale or disposition of the Registrable Securities by such Holder pursuant to
this Agreement.

 

SECTION 5.                            RULE 144 COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act.  In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with the
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as such Holder may
reasonably request at least five (5) Business Days prior to any sale of
Registrable Securities hereunder.

 

12

--------------------------------------------------------------------------------


 

SECTION 6.                            MISCELLANEOUS

 

6.1                                 Integration; Amendment.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
matters set forth herein and supersedes and renders of no force and effect all
prior oral or written agreements, commitments and understandings among the
parties with respect to the matters set forth herein. Except as otherwise
expressly provided in this Agreement, no amendment, modification or discharge of
this Agreement shall be valid or binding unless set forth in writing and duly
executed by each of the parties hereto.

 

6.2                                 Waivers.  No waiver by a party hereto shall
be effective unless made in a written instrument duly executed by the party
against whom such waiver is sought to be enforced, and only to the extent set
forth in such instrument. Neither the waiver by any of the parties hereto of a
breach or a default under any of the provisions of this Agreement, nor the
failure of any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.

 

6.3                                 Assignment; Successors and Assigns.  This
Agreement and the rights granted hereunder may not be assigned by a Holder
without the written consent of the Company; provided, however, that a Holder may
assign its rights and obligations hereunder, without such consent, in connection
with a transfer of some or all of such Holder’s Registrable Securities (i) to
the extent permitted under the Operating Partnership Agreement or the Charter,
as applicable, and (ii) provided such transferee agrees in writing to be bound
by all of the provisions hereof and the Holder provides written notice to the
Company within ten (10) days of the effectiveness of such assignment.  This
Agreement shall inure to the benefit of and be binding upon all of the parties
hereto and their respective heirs, executors, personal and legal
representatives, successors and permitted assigns, including, without
limitation, any successor of the Company by merger, acquisition, reorganization,
recapitalization or otherwise.

 

6.4                                 Notices.  All notices called for under this
Agreement shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, (b) on the first Business Day following the
date of dispatch if delivered by a nationally recognized next-day courier
service, (c) on the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid, or (d) if sent by facsimile transmission during business hours on a
Business Day, when transmitted and receipt is confirmed, or otherwise on the
following Business Day.  All notices hereunder shall be delivered to the parties
at the addresses set forth opposite their signatures below, or to any other
address or addressee as any party entitled to receive notice under this
Agreement shall designate, from time to time, to others in the manner provided
in this Section 6.4 for the service of notices; provided, however, that notices
of a change of address shall be effective only upon receipt thereof.

 

6.5                                 Specific Performance.  The parties hereto
acknowledge that the obligations undertaken by them hereunder are unique and
that there would be no adequate remedy at law if any party fails to perform any
of its obligations hereunder, and accordingly agree that each party, in addition
to any other remedy to which it may be entitled at law or in equity, shall be
entitled to (i) compel specific performance of the obligations, covenants and
agreements of any other party under this Agreement in accordance with the terms
and conditions of this Agreement and (ii) obtain preliminary injunctive relief
to secure specific performance and to prevent a breach or contemplated breach of
this Agreement in any court of the United States or any State thereof having
jurisdiction.

 

6.6                                 Governing Law.  This Agreement, the rights
and obligations of the parties hereto, and any claims or disputes relating
thereto, shall be governed by and construed in accordance with the laws of the
State of Maryland (excluding the conflict of law provisions thereof).

 

13

--------------------------------------------------------------------------------


 

6.7                                 Headings.  Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

6.8                                 Pronouns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural, as the identity of the person or entity may require.

 

6.9                                 Execution in Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
agreement.  This Agreement may be executed by facsimile signatures.

 

6.10                           Severability.  If fulfillment of any provision of
this Agreement, at the time such fulfillment shall be due, shall transcend the
limit of validity prescribed by law, then the obligation to be fulfilled shall
be reduced to the limit of such validity; and if any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

6.11                           No Third Party Beneficiaries.  Except as may be
expressly provided herein (including without limitation Section 3 hereof), it is
the explicit intention of the parties hereto that no person or entity other than
the parties hereto is or shall be entitled to bring any action to enforce any
provision of this Agreement against any of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the parties hereto
or their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns.

 

6.12                           Legend Removal.  The Company, upon the request of
any Holder of Registrable Securities, shall use its commercially reasonable
efforts to remove any legend from the certificates representing such Registrable
Securities with respect to the Securities Act and any state securities laws, and
shall cause the termination of any related stop transfer orders, if (a) such
Registrable Securities are eligible for sale without registration pursuant to
Rule 144 (or any successor provision) under the Securities Act without any
volume limitations or other restrictions on transfer under paragraphs (c), (e),
(f) and (h) of Rule 144 and (b) such Holder provides the Company with a
representation letter in customary form reasonably sufficient to establish that
such limitations and restrictions under paragraphs (c), (e), (f) and (h) of Rule
144 do not apply to such Registrable Securities.  Such Holder further agrees to
indemnify the Company against any loss, cost or expenses, including reasonable
expenses and attorney’s fees, incurred as a result of such legend removal on
such Holder’s behalf; provided, however, that the foregoing indemnification
shall not apply to a Holder that is a governmental entity unless such Holder is
authorized by applicable law to provide such indemnification.

 

6.13                           Termination on Outside Date.  If the IPO
Transactions are not completed on or before the Outside Date, then this
agreement shall terminate automatically on the Outside Date, and each of the
Company and the undersigned shall be released from all obligations under this
Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

Address:

THE COMPANY:

 

 

3 Bethesda Metro Center, Suite 1000

RLJ LODGING TRUST, a Maryland real estate investment trust

Bethesda, MD 20814

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

Address: See Schedule I for the addresses of the Initial Holders

INITIAL HOLDERS:

 

 

 

 

 

 

 

By:

/s/ Robert L. Johnson

 

Name:

Robert L. Johnson

 

 

 

 

 

 

 

By:

/s/ Sheila Johnson

 

Name:

Sheila Johnson

 

 

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

Name:

Ross H. Bierkan

 

15

--------------------------------------------------------------------------------


 

Schedule I

 

Initial Holders

 

OP Units

Robert L. Johnson

c/o RLJ Lodging Trust

3 Bethesda Metro Center, Suite 1000

Bethesda, MD 20814

 

335,250

 

 

 

Sheila Johnson

c/o RLJ Lodging Trust

3 Bethesda Metro Center, Suite 1000

Bethesda, MD 20814

 

335,250

 

 

 

Thomas J. Baltimore, Jr.

c/o RLJ Lodging Trust

3 Bethesda Metro Center, Suite 1000

Bethesda, MD 20814

 

156,450

 

 

 

Ross H. Bierkan

c/o RLJ Lodging Trust

3 Bethesda Metro Center, Suite 1000

Bethesda, MD 20814

 

67,050

 

16

--------------------------------------------------------------------------------